Citation Nr: 0433288	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  94-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of 
multiple joints.  

2.  Entitlement to service connection for coccidioidomycosis.  

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to service connection for Raynaud's syndrome.  

5.  Entitlement to an initial rating higher than 10 percent 
for cervical spine disability.  

6.  Entitlement to an initial rating higher than 10 percent 
for lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Wichita, Kansas and 
the St. Petersburg, Florida Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  The veteran is 
currently residing in Florida, and as a consequence, the St. 
Petersburg, Florida RO currently manages his claim.  

The Board construes the issue of entitlement to service 
connection for arthritis of multiple joints to involve joints 
other than the spine.  The clinical record reflects various 
diagnoses, including osteoarthritis of the spine and 
degenerative changes.  The RO established service connection 
for both the cervical and lumbar spine.  In the discussion 
below, the Board will address arthritis in other joints.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its July 
1998 and January 2001 remands.  

The issues of entitlement to increased initial ratings for 
cervical and lumbar spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was denied for arthritis of multiple 
joints in a June 1993 rating decision; the veteran was 
notified of that determination in a June 1993 letter.  

3.  The veteran attempted to reopen his claim for service 
connection for arthritis in August 2002.  

4.  The evidence received into the record since the June 2003 
VA examination consists of reports of evaluation and 
treatment; this evidence is not so significant that it must 
be viewed in the context of all the evidence in order to 
fairly decide the claim.  

5.  Coccidioidmycosis is related to the veteran's military 
service.  

6.  The veteran is not shown to have peripheral neuropathy 
related to injury, disease or event noted during his military 
service.  

7.  The veteran is not shown to have Raynaud's syndrome 
associated with injury, disease or event noted during his 
military service.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied entitlement to 
service connection for arthritis of multiple joints is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for arthritis 
of multiple joints.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  

3.  Chronic coccidioimycosis was incurred in active peace-
time service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  Chronic peripheral neuropathy was not incurred or 
aggravated in active military service; the inservice 
incurrence of a neurological condition may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

5.  Raynaud's syndrome was not incurred in or aggravated 
active military service; the inservice incurrence of a 
neurological condition may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence.

The originating agency denied service connection for 
arthritis of all major joints in a June 1993 rating decision.  
At that time, there was no objective evidence of arthritis.  
The veteran was advised of the denial in correspondence dated 
later that month.  The veteran did not initiate an appeal 
from the June 1993 decision.  Consequently, that appeal 
became final.  The veteran attempted to reopen his claim for 
service connection in August 2002.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating.  38 C.F.R. § 3.156(a) (2004).  

The evidence received into the record since the June 1993 
rating decision consists of reports of VA evaluation and 
treatment showing no evidence of arthritis in the major 
joints.  Once again, the Board observes that diagnoses of 
osteoarthritis and degenerative changes in the cervical and 
lumbar spine were recorded; however, service connection has 
been established for disability in the spine.  Thus, the 
Board has construed this claim to pertain to other joints.  
The Board notes that although the evidence is new, it is not 
material, as it does not address unestablished facts 
necessary to substantiate the claim.  Accordingly, the 
veteran's claim for service connection for arthritis of 
multiple joints is not reopened.  

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
neurological conditions are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

Coccidioimycosis

The veteran's service medical records show that he was 
hospitalized and treated coccidioimycosis in 1984 and 1985.  
This condition was diagnosed again in the postservice years, 
most recently in the February 2004 VA examination.  At that 
time, the examiner stated, "[I]t is at least as likely as 
not that his [the veteran's] disseminated coccidioidomycosis 
is related to service."  (bracketed material added).

The Board observes that the record does not contain evidence 
to refute this opinion.  In view of the foregoing, the 
preponderance of the evidence favors the veteran's claim of 
entitlement to service connection for coccidioimycosis.  

Peripheral Neuropathy and Raynaud' s Phenomenon  

The veteran contends that he currently has peripheral 
neuropathy that is related to military service.  His service 
medical records show that the presence of peripheral 
neuropathy was considered in August 1989.  He underwent 
neurological and neurodiagnostic studies in November 1989.  
Raynaud' s phenomenon, sickle cell and peripheral neuropathy 
were all considered as possible diagnoses.  The examiner 
concluded that the veteran's complaints of sensory loss in 
the hands could not be associated with any obvious etiology.  

In the post service years, diagnoses of peripheral neuropathy 
and Raynaud's phenomenon could not be confirmed.  The most 
recent VA examinations in February 2004 ruled out the 
presence of either of these conditions.  The presence of 
carpal tunnel syndrome was noted instead.  

The veteran's contentions regarding the origin of peripheral 
neuropathy and Raynaud's phenomenon have been afforded due 
consideration.  While the Board has considered the veteran's 
contentions, his statements are probative only to the extent 
that a layperson can discuss personal experiences.  He has 
not alleged nor does the evidence demonstrate that he is 
medically trained.  Generally, laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has not brought forth any positive evidence 
showing current disability.  VA medical examiners have 
concluded that the claimed disorders do not exist.  
Consequently, the record does not support a claim for service 
connection for peripheral neuropathy and Raynaud's 
phenomenon.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has peripheral 
neuropathy or Raynaud's phenomenon associated with injury, 
disease or event noted during his military service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for peripheral neuropathy or Raynaud's phenomenon 
is denied.

II. Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in February 
2001, shortly after the promulgation of VCAA.  The Board 
observes that this notice was provided after the initial 
unfavorable RO decision, in July 2000, that preceded the new 
law.  In this letter, the RO informed the veteran of its duty 
to explain to him the information or evidence needed to grant 
the claims for service connection.  The letter discussed VA's 
duty to assist the veteran to obtain evidence for the claim 
and what was required of him with regard to the claim of 
entitlement to service connection for coccidiomycosis, 
peripheral neuropathy.  He was informed that to establish the 
benefit, the evidence had to show an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; or a current physical or mental disability; or a 
relationship between his current disability and an injury, 
disease, or event in service.  

In a March 2003 letter the RO advised the veteran of how to 
establish entitlement to service connection for arthritis of 
multiple joints and Raynaud's phenomenon.  These letters 
provided details about the kind of evidence that tended to 
show entitlement.  The veteran was asked whether he had any 
additional or new medical evidence not previously provided.  
The RO asked him to specify where he had received treatment 
and solicited releases to obtain his private records.  The RO 
also informed him that it would request these and other 
records.  He was asked to tell VA about any other information 
or evidence he wanted it to get for him.  VA attempted to 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  The veteran was advised 
that it was his responsibility to make certain that VA 
received all records that were not in the possession of a 
Federal department or agency.  

Specifically, VA has associated the veteran's available 
service medical records and has afforded him VA examinations 
in order to obtain pertinent medical opinions.  The veteran 
asked VA to obtain records from his visits with Dr. Lithium.  
These were obtained and are part of the record.  The veteran 
also asked for a compensation and pension examination to 
determine the etiology of the numbness he attributed to 
Raynaud phenomena with secondary nerve dysfunction (see 
veteran's statement received in October 2003).  This was done 
with the results reported in the above discussion.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the appellant's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  While the timing of the VCAA notice followed the 
initially unfavorable rating decision and although specific 
language has not been provided requesting that the appellant 
submit all records in his possession, the Board finds that 
the veteran has been afforded ample opportunity to submit 
relevant evidence.  He has not indicated that other records 
exist that have not been obtained.  Consequently this 
deficiency in the timing and content of the notice is not 
prejudicial to the appellant, as there is no indication from 
the appellant or the record that the evidence is incomplete.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for arthritis of multiple 
joints, not including arthritis of the spine.  

Service connection for coccidioidomycosis is granted.  

Service connection for peripheral neuropathy is denied.  

Service connection for Raynaud's phenomenon is denied.  


REMAND

With respect to the claims for higher initial ratings for 
cervical and lumbar spine disabilities, the Board is of the 
opinion that additional development is necessary prior to the 
completion of its appellate review.  The Board observes that 
the schedule for ratings of the spine disabilities have been 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  Although the veteran was 
advised of these changes in the July 2004 supplemental 
statement of the case, additional examination should be 
performed in order to evaluate fully the veteran symptoms 
under these new criteria.  Clarification is needed regarding 
the appropriate diagnosis.  The record shows that the veteran 
has been diagnosed with osteoarthritis and degenerative disc 
disease.  If intervertebral disc syndrome is present, a more 
extensive examination is required.  

In view of the foregoing the case is remanded to the RO for 
the following actions:  

1.  Afford the veteran a spine 
examination to determine the current 
nature and severity of his service-
connected cervical and lumbar spine 
disabilities.  All indicated special 
studies and tests including range of 
motions studies should be accomplished.  
Make the claims folder available to the 
examiner for use in studying the case.  

Ask the examiner to provide a complete 
diagnosis, establishing and ruling out 
the presence of degenerative arthritis 
and/or intervertebral disc syndrome.  The 
examiner is requested to provide a 
complete discussion on current 
symptomatology associated with service-
connected cervical and lumbar spine 
disabilities.   

i.  The examiner is requested to 
provide complete information 
concerning the range of motion, 
including flexion, extension, 
lateral flexion in each direction 
and rotation in each direction.  

ii.  With respect to the orthopedic 
examination:  A.  The examiner 
should note actual values for 
active, passive, as well as values 
considered to be normal ranges of 
motion for the veteran.  The 
examiner should state whether the 
veteran currently has ankylosis and 
if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome in the 
cervical and lumbar spine associated 
with the veteran's service-connected 
disability.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
cervical and lumbar spine that are 
present constantly, or nearly so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the cervical and lumbar 
spine.  If so, and provided that the 
effects in each spinal segment are 
clearly distinct, the examiner is to 
address and evaluate each segment on 
the basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected cervical and lumbar spine 
disabilities.  

The examiner is requested to comment 
on the nature and extent of any 
chronic neurologic manifestations-
i.e., neurological signs and 
symptoms resulting from 
intervertebral disc syndrome in the 
cervical and lumbar spine that are 
present constantly, or nearly so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in the 
cervical and lumbar spine from the 
orthopedic signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

iii.  The examiner is requested to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is requested to 
comment on the impact of the 
service-connected cervical and 
lumbar spine disability pictures on 
the veteran's ability to obtain and 
maintain employment.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



